department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b01 wta-n-139066-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self-employed area from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject payment of credit interest on a transferred overpayment this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year issue sec_1 whether the transfer of taxpayer’s year and year overpayments to taxpayer’ sec_2nd quarter year estimated_tax installment constitutes a credit elect under sec_6402 whether the transfer of taxpayer’s overpayments to it sec_2nd quarter estimated_tax installment on may year constitutes a credit to an outstanding tax_liability under sec_6402 whether taxpayer is entitled to interest on its overpayments transferred from year and year to it sec_2nd quarter year estimated_tax installment under sec_6611 conclusion sec_1 the transfer of taxpayer’s year and year overpayments to taxpayer’ sec_2nd quarter year estimated_tax installment does not constitute a credit elect under sec_6402 the transfer of taxpayer’s overpayments to it sec_2nd quarter estimated_tax installment on may year does constitute a credit to an outstanding tax_liability under sec_6402 taxpayer is entitled to interest on its overpayments transferred from year and year to it sec_2nd quarter year estimated_tax installment under sec_6611 facts the service audited taxpayer for year and year and determined overpayments for both tax years taxpayer requested that its overpayments for both tax years be credited to it sec_2nd quarter estimated_tax installment for year the service complied with taxpayer’s request and credited the overpayment to taxpayer’ sec_2nd quarter estimated_tax installment the service treated the transfer as a credit elect under sec_6402 and sec_301_6402-3 and thus the service did not allow interest on the overpayment taxpayer claims interest on the year and year overpayments under sec_6611 taxpayer claims that it is not barred from receiving overpayment interest because the transfer does not constitute a credit elect and therefore sec_6402 and sec_301_6402-3 do not apply according to taxpayer a credit elect is defined as a credit to the subsequent year taxpayer claims that since its year and year overpayments were transferred to it sec_2nd quarter year estimated_tax installment the transfer was not a credit to a subsequent year and thus the transfer does not constitute a credit elect and taxpayer is not barred from receiving interest on the overpayments under sec_301_6402-3 law and analysi sec_1after reviewing taxpayer’s may year letter we are not convinced that taxpayer was requesting a credit elect pursuant to sec_6402 issue sec_6402 of the internal_revenue_code provides that the secretary is authorized to prescribe regulations providing for the crediting against the estimated income_tax for any taxable_year of the amount determined by the taxpayer or the secretary to be an overpayment of the income_tax for a preceding_taxable_year sec_301_6402-3 of the regulations on procedure and administration provides that a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed if the taxpayer indicates on its return or amended_return that all or part of the overpayment shown by its return or amended_return is to be applied to its estimated income_tax for its succeeding taxable_year such indication shall constitute an election to so apply such overpayment and no interest shall be allowed on such portion of the overpayment credited and such amount shall be applied as a payment on account of the estimated income_tax for such year or the installments thereof see sec_301_6611-1 emphasis added in crane v commissioner the supreme court held that the words of statutes - including revenue acts - should be interpreted where possible in their ordinary everyday senses 331_us_1 in stephenson v commissioner the tax_court held that according to the plain language of sec_301_6402-3 the election applies only to the taxable_year immediately succeeding the taxable_year for which such return is filed stephenson v commissioner t c memo petitioner elected to apply his overpayment to his estimated_taxes the immediately succeeding tax_year for is the court held that petitioner’s overpayment could not be credited to his estimated_tax liability pursuant to sec_301 a because is not the immediately succeeding tax_year for taxpayer requested that its year and year overpayments be credited to it sec_2nd quarter year estimated_tax installment the service credited taxpayer’s overpayment to it sec_2nd quarter estimated_tax installment and treated the transfer as a credit elect under sec_6402 sec_6402 and sec_301_6402-3 require that an overpayment be credited against the estimated_taxes for the immediately succeeding tax_year the immediately succeeding tax_year for year is year and for year is year taxpayer’s year and year overpayments were credited to it sec_2nd quarter year estimated_tax installment year is not the immediately succeeding tax_year for year or year therefore the transfer cannot constitute a credit elect under sec_6402 issue sec_6402 provides that in the case of an overpayment the secretary may credit the amount of such overpayment against any_tax liability and shall subject_to certain subsections not relevant here refund any balance sec_301_6402-1 of the regulations on procedure and administration provides that the commissioner within the applicable_period of limitations may credit any overpayment_of_tax against any outstanding tax_liability owed by the person making the overpayment and the balance if any shall be refunded to that person by the commissioner on may year taxpayer requested that its year and year overpayments be applied to it sec_2nd quarter year estimated_tax installment taxpayer’ sec_2nd quarter estimated_tax installment was due on may year the service credited taxpayer’s overpayments against it sec_2nd quarter year estimated_tax installment on may year thus at the time the service credited taxpayer’s overpayments taxpayer’ sec_2nd quarter estimated_tax installment was due and constituted an outstanding tax_liability since taxpayer’ sec_2nd quarter estimated_tax installment constituted an outstanding tax_liability the transfer of taxpayer’s overpayments to its estimated_tax installment on may year constituted a credit to an outstanding tax_liability under sec_6402 issue the government may only pay interest if specifically allowed by a statutory provision see u s ex rel angarica v bayard 127_us_251 sec_6611 of the internal_revenue_code provides in general that interest shall be allowed and paid on any overpayment of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 adds that in the case of a credit interest shall be allowed and paid from the date of the overpayment to the due_date of the amount against which the credit is taken taxpayer was determined to have overpayments for year and year taxpayer requested that its year and year overpayments be credited to it sec_2nd quarter year estimated_tax installment as we discussed in issue the service transferred the overpayments to taxpayer’ sec_2nd quarter year estimated_tax installment and that transfer should be treated as a credit under sec_6402 accordingly taxpayer is entitled to interest under sec_6611 from the date of the overpayment to the due_date of the amount against which the credit was taken this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions curtis g wilson by pamela w fuller senior technician reviewer branch
